DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 3, 3, 14, 14 and 14, respectively  of U.S. Patent No. 10,803,574 in view of US 2012/0155606 (Simon). 
Regarding claims 1 and 3-5, US10,803,574 discloses all of the limitations set forth in the claims, but does not teach a base that is mechanically coupled to the x-ray source and the x-ray detector; one or more vibration isolators, the one or more vibration isolators being mechanically coupled to the base, wherein the one or more vibration isolators are configured to vibrationally isolate the x-ray source and the x-ray detector from a feed assembly.
Simon discloses an x-ray inspection apparatus (Figure 1) comprising:
An x-ray source (element 16);
An x-ray detector (element 28);
A base (element 34) that is mechanically coupled to the x-ray source (element 16) and the x-ray detector (element 28); and
One or more vibration isolators (elements 14), the one or more vibration isolators being mechanically coupled to the base (elements 14 are coupled to element 34), wherein the one or more vibration isolators are configured to vibrationally isolate the x-ray source and the x-ray detector from a feed assembly (element 14 isolates the source and detector from any type of vibrations such as drive assemblies or vibrations from the environment, see paragraph [0016]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention disclosed by IS 10,803,574 with the vibration isolators of Simon in order to reduce errors during imaging as vibrations to the source/detector will produce errors in the detected image.
Regarding claims 11, 13 and 14, US 10803574 discloses the limitations set forth in the claims, but does not disclose that the x-ray source and the x-ray detector are vibrationally isolated from the feed assembly.  
Simon discloses an x-ray inspection method (Figure 1) comprising:
An x-ray source (element 16);
An x-ray detector (element 28);
A base (element 34) that is mechanically coupled to the x-ray source (element 16) and the x-ray detector (element 28); and
Where  the one or more vibration isolators are configured to vibrationally isolate the x-ray source and the x-ray detector from a feed assembly (element 14 isolates the source and detector from any type of vibrations such as drive assemblies or vibrations from the environment, see paragraph [0016]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention disclosed by US10803574 with the vibration isolators of Simon in order to reduce errors during imaging as vibrations to the source/detector will produce errors in the detected image.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 9, 10, 11, 12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,803,639 (Steele) in view of US 2012/0155606 (Simon).
Regarding claim 1, Steele discloses an x-ray inspection apparatus (Figure 2) comprising: 
an x-ray source (element 12); 
an x-ray detector (element 14); and 
a drive assembly (element 44 and element 22) configured to: 
position a part carrier (element 16 lifts part element 8 and gripper element 38 which is a part carrier) such that the part carrier is disengaged from a feed assembly (element 16 lifts elements 8/38 and disengages it from feed assembly element 22) and an object (element 8) mounted on the part carrier (element 8 is mounted on element 38) is positioned between the x-ray source and the x-ray detector (element 8 is positioned between x-ray source element 12 and x-ray detector element 14), wherein the part carrier is configured to feed part carriers into and out of the x-ray inspection apparatus (element 16 feeds elements 8/38 into and out of the area between elements 12 and 14); and 
subsequently position the part carrier such that the part carrier is reengaged with the feed assembly (after imaging by the x-ray source/detector, element 8 is returned to the feed assembly element 22, see column 6, lines 41-42). 
Steele does not disclose 
a base that is mechanically coupled to the x-ray source and the x-ray detector;
one or more vibration isolators, the one or more vibration isolators being mechanically coupled to the base, wherein the one or more vibration isolators are configured to vibrationally isolate the x-ray source and the x-ray detector from a feed assembly.
Simon discloses an x-ray inspection apparatus (Figure 1) comprising:
An x-ray source (element 16);
An x-ray detector (element 28);
A base (element 34) that is mechanically coupled to the x-ray source (element 16) and the x-ray detector (element 28); and
One or more vibration isolators (elements 14), the one or more vibration isolators being mechanically coupled to the base (elements 14 are coupled to element 34), wherein the one or more vibration isolators are configured to vibrationally isolate the x-ray source and the x-ray detector from a feed assembly (element 14 isolates the source and detector from any type of vibrations such as drive assemblies or vibrations from the environment, see paragraph [0016]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention disclosed by Steele with the vibration isolators of Simon in order to reduce errors during imaging as vibrations to the source/detector will produce errors in the detected image.
Regarding claim 2, Steele in view of Simon discloses the x-ray imaging apparatus of claim 1, wherein Simon further discloses the one or more vibration isolators (element 14) are further configured to vibrationally isolate the drive assembly from the feed assembly (the location of the vibration isolators, element 14 will isolate the drive assembly, element 26/20 from other elements). 
Regarding claim 9, Steel in view of Simon discloses the x-ray imaging apparatus of claim 1, and Simon further discloses: at least one horizontal translation drive configured to move at least one of the x- ray source or the x-ray detector in a horizontal direction (see figure 2, source element 16 and detector element 28 can be displaced horizontally, see elements 46 and 48 which are the directions the elements can be displaced).  
Regarding claim 10, Steele in view of Simon discloses the x-ray imaging apparatus of claim 1, Steele further discloses: a temperature control device configured to control a temperature in the x-ray imaging apparatus (column 7, lines 35-46).  
Regarding claim 11, Steele discloses a method (Figure 1) comprising: 
positioning a part carrier (element 16 lifts part element 8 and gripper element 38 which is a part carrier), by a drive assembly (element 44 and element 22), such that the part carrier is disengaged from a feed assembly (element 16 lifts elements 8/38 and disengages it from feed assembly element 22) and an object (element 8) mounted on the part carrier (element 8 is mounted on element) (element 8 is mounted on element 38) is positioned between an x-ray source and an x-ray detector (element 8 is positioned between x-ray source element 12 and x-ray detector element 14), wherein the part carrier is configured to feed the object into and out of an x-ray imaging apparatus (element 22 feeds elements 8/38 into and out of the area between elements 12 and 14); and 
subsequently positioning the part carrier, by the drive assembly, such that the part carrier is reengaged with the feed assembly (after imaging by the x-ray source/detector, element 8 is returned to the feed assembly element 22, see column 6, lines 41-42).
Steele does not disclose that the x-ray source and the x-ray detector are vibrationally isolated from the feed assembly.  
Simon discloses an x-ray inspection method (Figure 1) comprising:
An x-ray source (element 16);
An x-ray detector (element 28);
A base (element 34) that is mechanically coupled to the x-ray source (element 16) and the x-ray detector (element 28); and
Where  the one or more vibration isolators are configured to vibrationally isolate the x-ray source and the x-ray detector from a feed assembly (element 14 isolates the source and detector from any type of vibrations such as drive assemblies or vibrations from the environment, see paragraph [0016]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention disclosed by Steele with the vibration isolators of Simon in order to reduce errors during imaging as vibrations to the source/detector will produce errors in the detected image.
Regarding claim 12, Steele in view of Simon discloses the method of claim 11, wherein Simon further discloses that the drive assembly is vibrationally isolated from the feed assembly (the location of the vibration isolators, element 14 will isolate the drive assembly, element 26/20 from other elements).  
Regarding claim 19, Steele in view of Simon discloses the method of claim 11, and Simon further discloses: 
moving, via at least one horizontal translation drive, at least one of the x-ray source or the x-ray detector in a horizontal direction (see figure 2, source element 16 and detector element 28 can be displaced horizontally, see elements 46 and 48 which are the directions the elements can be displaced).  
Regarding claim 20, Steele in view of Simon discloses the method of claim 11, Steele further discloses: 
controlling a temperature, via a temperature control device, in an x-ray imaging apparatus (column 7, lines 35-46).  
Claim(s) 3, 5, 6, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Simon further in view of JP3204651 (Ando) (See attached machine translation).
Regarding claim 3, Steele in view of Simon discloses the x-ray imaging apparatus of claim 1, and does not disclose: a radiological shield enclosing the x-ray source and the x-ray detector, the radiological shield defining an opening.
Ando discloses an x-ray imaging apparatus (see figure 1) comprising: a radiological shield (elements 18) enclosing the x-ray source (element 3) and x-detector (element 5), the radiological shield defining an opening (see opening where element 16 fits).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Steele and Simon with the shield of Ando in order to reduce stray radiation from escaping the imaging apparatus. 
Regarding claim 5, Steele, Simon and Ando disclose the x-ray imaging apparatus of claim 3, Ando further discloses: a door (element 18) that is configured to substantially prevent emission of x-rays into an environment outside the x-ray imaging apparatus when the object is positioned between the x-ray source and the x-ray detector when the door is closed (when element 18 is closed and when object element 16 is being irradiated and detected, the door is closed to prevent x-rays from escaping the apparatus, see figure 1).  
Regarding claim 6, Steele, Simon and Ando disclose the x-ray imaging apparatus of claim 5, further comprising: a shutter that is configured to substantially prevent emission of x-rays into an environment outside the x-ray imaging apparatus when the door is opened (when element 18 is opened it also prevents x-rays from escaping).  
Regarding claim 13, Steele in view of Simon discloses the method of claim 11, but does not disclose: radiologically shielding, with a radiological shield, the x-ray source and the x-ray detector, wherein the radiological shield defines an opening.  
Ando discloses an x-ray imaging apparatus (see figure 1) comprising: a radiological shield (elements 18) enclosing the x-ray source (element 3) and x-detector (element 5), the radiological shield defining an opening (see opening where element 16 fits).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Steele and Simon with the shield of Ando in order to reduce stray radiation from escaping the imaging apparatus.
Regarding claim 15, Steele, Simon and Ando discloses the method of claim 13, Ando further discloses: closing a door, the door being configured to substantially prevent emission of x- rays into an environment outside the x-ray imaging apparatus when the object is positioned between the x-ray source and the x-ray detector when the door is closed (when element 18 is closed and when object element 16 is being irradiated and detected, the door is closed to prevent x-rays from escaping the apparatus, see figure 1).   
Regarding claim 16, Steele, Simon and Ando disclose the method of claim 15, and Ando further discloses: 
opening the door (element 18 opens); and 
closing a shutter, the shutter being configured to substantially prevent emission of x-rays into an environment outside the x-ray imaging apparatus when the door is opened  (when element 18 is opened it also prevents x-rays from escaping).  .  
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Simon further in view of EP0497406A1 (Bausen)(see attached machine translation).
Regarding claim 7, Steele in view of Simon discloses the x-ray imaging apparatus of claim 1, but does not teach that the base comprises granite. 
Bausen discloses an x-ray imaging apparatus (Figure 1) comprising 
An x-ray source (element 12)
An x-ray detector (element 28)
A base (element 11) that is mechanically coupled to the x-ray source (element 12) and the x-ray detector (element 28); 
Wherein the base comprises granite (page 7, lines 9-11).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention disclosed by Steele and Simon with the conventional granite base as disclosed by Bausen, as it is a conventional base material that reduces the effects of vibration due to the robustness of the granite material.
Regarding claim 17, Steele in view of Simon discloses the method of claim 11, but does not teach that the x-ray source and x-ray detector are mechanically coupled to a base that comprises granite.  
Bausen discloses a method where the x-ray source (Figure 1, element 12) and the x-ray detector (element 28) are mechanically coupled to a base (element 11) that comprises granite (page 6, lines 9-11). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention disclosed by Steele and Simon with the conventional granite base as disclosed by Bausen, as it is a conventional base material that reduces the effects of vibration due to the robustness of the granite material.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Simon further in view of US 6,480,045 (Matsui).
Regarding claim 8, Steele in view of Simon discloses the x-ray imaging apparatus of claim 1, but does not disclose that the one or more vibration isolators comprise at least one of rubber or gel.  
Conventional vibration isolators (figure 16 of Matsui) for x-ray systems are made of rubber (see element 174 which is made of rubber). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Steele and Simon with the rubber vibration isolator as disclosed by Matsui as it would merely result in a simple substitution of one known element (generic vibration isolator of Steele/Simon) for another (rubber vibration isolator of Matsui) to yield predictable results. 
Regarding claim 18, Steele in view of Simon discloses the method of claim 11, and Simon further discloses that the base (element 34) is mechanically coupled to one or more vibration isolators (elements 14 are coupled to element 34)
Steele in view of Simon does not disclose that the one or more vibration isolators comprise at least one of rubber or gel.  
Conventional vibration isolators (figure 16 of Matsui) for x-ray systems are made of rubber (see element 174 which is made of rubber). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Steele and Simon with the rubber vibration isolator as disclosed by Matsui as it would merely result in a simple substitution of one known element (generic vibration isolator of Steele/Simon) for another (rubber vibration isolator of Matsui) to yield predictable results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896